Citation Nr: 1828498	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-30 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to May 1966.  He also had additional Reserve service, including periods of active duty for training (ACDUTRA) in December 1964 and from August 1965 to September 1965.

These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These matters were originally before the Board on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that (in pertinent part) denied service connection for an acquired psychiatric disorder (characterized as PTSD and as depression) and denied service connection for TBI.

In July 2013, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

In February 2017, the Board issued a decision that determined that new and material evidence had been received to reopen a claim for service connection for an acquired psychiatric disorder (to include a nervous disorder, PTSD, and depressive disorder NOS), and denied service connection for an acquired psychiatric disorder and denied service connection for TBI.  The Veteran appealed the portions of the Board's decision denying service connection for an acquired psychiatric disorder and service connection for TBI to the Court.

In January 2018, the Court issued an Order that vacated the February 2017 Board decision regarding the issues of service connection for an acquired psychiatric disorder and service connection for TBI, and remanded those matters for readjudication consistent with instructions outlined in a January 2018 Joint Motion for Partial Remand by the parties.  [The portion of the Board's decision that reopened the claim for service connection for an acquired psychiatric disorder was not disturbed.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claims on appeal.

The Veteran contends that he currently has an acquired psychiatric disorder and a TBI disability as a result of an assault which occurred on the night of September 3, 1965.  The evidence of record documents that he served on ACDUTRA aboard the ship U.S.S. Haynsworth from 1900 hours on August 22, 1965 until 1600 hours on September 3, 1965, at which time he departed from his ACDUTRA ship in Galveston, Texas.  The Veteran has asserted that he was planning to travel by air to his Reserve base in Sherman, Texas the next day (i.e., on September 4, 1965).  On the night of September 3, 1965, he obtained a motel room in Galveston and ended up getting into a fight, which resulted in him being hospitalized in Galveston (for a "blow to the jaw") on the early morning of September 4, 1965, and he was discharged from the hospital on September 6, 1965.  Thereafter, on September 6, 1965, he reported to his Reserve base in Sherman.

In the February 2017 decision, the Board denied both claims on the basis that the Veteran was not on ACDUTRA (nor was he directly traveling from ACDUTRA, pursuant to 38 C.F.R. § 3.6(e)) at the time of the assault on September 3, 1965.

In the January 2018 Joint Motion, the parties essentially found that the Board's February 2017 decision did not address whether, at the time when the assault incident took place on the night of September 3, 1965, the Veteran may have been directly traveling to his Reserve base in Sherman after disembarking from his ACDUTRA ship on September 3, 1965.  The Joint Motion specifically noted that the Board failed to discuss the evidence of record documenting that the Veteran's next immediate destination after disembarking from his ACDUTRA ship on September 3, 1965 was his Reserve base in Sherman, and that the Board also failed to discuss the Veteran's assertion that he had planned to travel from his ACDUTRA ship in Galveston to his Reserve base in Sherman by air (with a plane ticket for departure on September 4, 1965).  The Joint Motion further noted that the Board did not explain (in the context of 38 C.F.R. § 3.6) why or how the Veteran's acquisition of a motel room in Galveston would factor into the analysis of (or negate a finding of) direct travel from Galveston to Sherman, and that the Board did not indicate any finding of whether alternative travel arrangements were available to accommodate the Veteran's departure from Galveston to Sherman on the evening of September 3, 1965 (instead of waiting to depart until September 4, 1965).

On remand, the Veteran should be provided with an opportunity to submit additional evidence regarding his planned travel itinerary from the time of disembarking from his ACDUTRA ship in Galveston on September 3, 1965 to arriving at his Reserve base in Sherman (scheduled for September 4, 1965), including evidence documenting all circumstances surrounding his acquisition of the motel room in Galveston on the night of September 3, 1965 and whether any alternative travel arrangements (i.e., other than by airplane) were available or offered to him which may have allowed him to depart for Sherman on September 3, 1965 instead of waiting until the next day.  It is also unclear whether the Veteran's entire service personnel record has been associated with the claims file; hence, it should be requested upon remand as it may contain pertinent information in conjunction with determining the circumstances surrounding his travel itinerary.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an opportunity to submit additional evidence regarding his planned travel itinerary from the time of disembarking from his ACDUTRA ship in Galveston, Texas on September 3, 1965 to arriving at his Reserve base in Sherman, Texas (scheduled for September 4, 1965).  Specifically, he should be asked to provide as many details and as much evidence as possible to document all circumstances surrounding his acquisition of the motel room in Galveston on the night of September 3, 1965 and indicating whether any alternative travel arrangements (i.e., other than by airplane) were available or offered to him which may have allowed him to depart for Sherman on September 3, 1965 instead of waiting until the next day.

2.  Obtain the Veteran's entire service personnel file.

3.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for TBI.  If any benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

